Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Werner on 08/24/2022.

The application has been amended as follows: 
Claim 1 is amended as follows: At line 4 of claim 1, after “wherein the ceramic is formed of a polycrystalline material” insert -- having boundaries--

Claim 4 is amended as follows: At line 4 of claim 4, replace “formed by” with --consisting of--. 

Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 is directed towards an electrical insulator for insulating at least one electrode of a vacuum tube through which a charged particle beam flows, the electrical insulator being formed of an alumina-based ceramic, wherein the ceramic is formed of a polycrystalline material having boundaries, between the boundaries of which a vitreous phase of between 2% and 8% by weight is present and into which at least one metal oxide is diffused from a face of the electrical insulator, the metal oxide concentration decreasing gradually with distance from the face.
The closest prior art is considered to be Payne et al. (US3729575, hereinafter referred to as Payne). Payne is directed towards a hollow cylindrical electrical high voltage insulator, suitably an aluminum oxide ceramic material (see Payne at the Abstract). However, Payne fails to disclose or make obvious the polycrystalline alumina having a vitreous phase of between 2% and 8% by weight is present and into which at least one metal oxide is diffused from a face of the electrical insulator, the metal oxide concentration decreasing gradually with distance from the face.
As such, it is the Examiner’s opinion that the cited prior art neither teaches nor fairly suggests the electrical insulator as claimed in independent claim 1.
All claims not specifically addressed are allowed due to their dependence on an allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



/CAMERON K MILLER/Examiner, Art Unit 1731